Sunvalley Solar Inc.

Tel: 909.598.0618• Fax:909.598.6633 • www.sunvalleysolarinc.com • 398 Lemon
Creek Drive, Ste A. Walnut, CA 91789

 

Date: 2/24/2012

 

Private Loan Agreement

 

Due to the rapid business development, the Company needs funds for operation and
inventory purchase. The Board of Directors authorize James Zhang (CEO/Chairman)
on behalf of the Company, to sign a short term loan agreement with Hangbo Yu
(Shareholder/General Manager). The loan amount is $21,307.90. The start day will
be the day that $21,307.90 is transferred to the Company's account. The annual
interest for this short-term loan is $6.50% and the ten of this loan should be
less than a year.

 

Borrower:

 

/s/ James Zhang

James Zhang

CEO

 

Sunvalley Solar Inc.

 

 

Lender:

 

/s/ Hang Bo Yu

Hang Bo Yu

 



 

 

